PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/134,813
Filing Date: 6 Jun 2008
Appellant(s): Atala et al.



__________________
Sherry Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Interpretation
Independent claims 1 and 24 are directed to product claims suitable for administration to the kidney comprising a population of cells comprising: a) differentiated human kidney cells comprising peritubular interstitial cells harvested from differentiated cells of an adult mammalian kidney (claim 1) or differentiated cells of human kidney (claim 24) and passaged in vitro, and b) other renal cell types passaged with the differentiated peritubular interstitial cells, said population of cells provided in a pharmaceutically acceptable carrier, which recite a specific range of therapeutically effective cells.  
The claims are product-by-process claims, which recite,
“wherein (i) the population produces erythropoietin (EPO) under normoxic conditions, and (ii) the population of cells has not been manipulated by the introduction of an exogenous gene that stimulates the production of EPO or by an exogenous chemical that stimulates the production of EPO,
wherein said differentiated peritubular interstitial cells are grown in vitro in co-culture with the other renal cell types, and have been passaged from 2 to 9 times in co-culture with the other renal cell types, 
subject to the proviso that said cells of said population are not transfected with an exogenous DNA encoding a polypeptide,
5 to 1 x 109 cells.”
MPEP 2133 teaches that Product-by-process claims are not limited to the manipulations of the recited step, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the instant case, the minimal structure of the composition claims herein are a population of “differentiated” adult human kidney cells comprising “peritubular interstitial cells” and “other renal cell types”, passaged in vitro, a pharmaceutical carrier, the peritubular interstitial cell population must produce EPO under normoxic conditions, and the peritubular interstitial cell population cannot be genetically altered with an exogenous DNA that stimulates EPO production, cannot be stimulated with an exogenous chemical that stimulates EPO production, and cannot be transfected with an exogenous DNA that encodes a polypeptide.  
The instant specification does not provide a definition of a “differentiated peritubular interstitial cell” or “peritubular interstitial cell” or “differentiated cells of a mammalian kidney” or “differentiated cells of a human kidney.”  
The specification provides no cellular structure or cell marker responsible for defining a “differentiated peritubular interstitial cell” from a “peritubular interstitial cell” or any other kidney cell.
Rather, the specification defines “differentiated” more generally: “’Differentiated’ refers to cells or a population containing cells that have specialized functions, e.g. EPO production and/or expression 
The specification teaches “’EPO producing cell’ refers to differentiated cells, of which at least a portion produce EPO” … “may be harvested from, e.g., the peritubular interstitial cells of the kidney” [0052].
Using the broadest reasonable interpretation of the claims in light of the specification, a “differentiated peritubular interstitial cell harvested from differentiated cells of a mammalian [or human] kidney” encompasses any isolated mammalian [or human] kidney cell that produces EPO, or expresses GLEPP1 and/or Tamm Horsfall kidney markers per paragraphs [0052] and [0056]).
Independent claim 1 has been amended to include that differentiated peritubular interstitial cells are harvested from differentiated cells of an adult mammalian kidney.  Independent claim 24 does not require that the differentiated peritubular interstitial cells are harvested from an adult kidney.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 24, 27-29, 32, 40, 43 and 46 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2003/0180268, to Atala, of record.  
This rejection is based on the broadest reasonable interpretation of the claims in light of the specification, a “differentiated peritubular interstitial cell harvested from differentiated cells of a mammalian [or human] kidney” encompasses any isolated mammalian [or human] kidney cell that produces EPO, or expresses GLEPP1 and/or Tamm Horsfall kidney markers per paragraphs [0052] and [0056].


Claims 24, 27-29, 32, 43, 46 and 50 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,730,498 to “Goodwin” of record, in view of US Patent Application Publication No. 2008/0112939 to “Colter,” with a priority date of 10/12/2006, of record, further in view of Rodemann et al, Fibroblasts of Kidney In Culture I. Characterization and Identification of Cell-specific Markers. American Journal of Physiology – Renal Physiology, 1991. 261(2): F283-F291, “Rodemann” of record, as evidenced by Eckardt et al. EPO-producing cells during Hypoxic Hypoxia. Kidney International. 1993: 815-823, “Eckardt” of record, and US Patent Application Publication No. 2001/0014475 to Frondoza, of record.  
The claims require wherein the composition is “suitable for administration to the kidney” which is not defined in the instant specification.  Using the broadest reasonable interpretation of the phrase, in light of the teachings of the specification, “suitable for administration to the kidney” encompasses a material known for implantation in vivo.

Claim 40 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin, Colter, Rodemann, Eckardt and Frondoza, as applied to claims 24, 27-29, 32, 43, 46 and 50 above, and further in view of Kreft et al.  Polarized Expression of Tamm-Horsfall Protein by Renal Tubular Epithelial Cells Activates Human Granulocytes.  Infection and Immunity, 2002: 70(5): 2650-2656, “Kreft” of record.  
The claims are directed to an embodiment wherein the cells express GLEPP1 or Tamm Horsfall kidney markers. 

Claims 1, 3-4, 44-45 and 49 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,730,498 to “Goodwin” of record, in view of US Patent Application Publication No. 2008/0112939 to “Colter,” with a priority date of 10/12/2006, of record, further in view of Rodemann et al, Fibroblasts of Kidney In Culture I. Characterization and Identification of Cell-specific Markers. American Journal of Physiology – Renal Physiology, 1991. 261(2): F283-F291, “Rodemann” of record, Ogle et al. The In Vitro Production of Erythropoietin And Thrombopoietin. Scandinavian Journal of Haematology, 1978. 21:188-196, and US Patent Application Publication No. 2001/0014475 to Frondoza, of record.  
Instant claim 1 requires the composition comprises a population of cells comprising differentiated peritubular interstitial cells harvested from differentiated cells of an adult mammalian kidney.  The claims require wherein the composition is “suitable for administration to the kidney” which is not defined in the instant specification.  Using the broadest reasonable interpretation of the phrase, in light of the teachings of the specification, “suitable for administration to the kidney” encompasses a material known for implantation in vivo.

Claim 39 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin, Colter, Rodemann, Ogle and Frondoza, as applied to claims 1, 3, 4, 44-45 and 49 above, and further in view of Kreft et al.  Polarized Expression of Tamm-Horsfall Protein by Renal Tubular Epithelial Cells Activates Human Granulocytes.  Infection and Immunity, 2002: 70(5): 2650-2656, “Kreft” of record.  The claims are directed to an embodiment wherein the cells express GLEPP1 or Tamm Horsfall kidney markers. 

(2) Response to Argument
35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2003/0180268, to Atala, of record.
Appellant argues Atala does not passage the cells with other renal types (Reply Brief, page 7).  The Examiner cannot agree.  At paragraph [0118] Atala discloses how the metanephros cells (kidney cells) were isolated: Renal cells were surgically dissected under a microscope and cells were isolated by enzymatic digestion using 0.1% (wt/vol) collagenase/dispase…and cultured using DMEM supplemented .
Appellant argues Atala does not show the passage of cells 2 to 9 times; Appellant argues the 2 to 9 passaging is important and points to Aboushwareb 2008 (Reply Brief, page 7).  Appellant argues that the mixed population of renal cells is important in order to achieve the cell populations sufficient for clinically relevant quantities.  The Examiner is not convinced of error.  Appellant is arguing the product-by-process of the claim provides patentable weight.  However, as explained in the Claims section, product-by-process claims are not limited to the manipulations of the recited step, only the structure implied by the steps. MPEP 2133. Appellant has provided no argument as to a structure that is provided by the process, only that the concentration of the cells is achieved.  The claims are to the composition and the “comprising” claim language allows the pooling of cells sufficient to achieve the claims quantities.
Appellant argues Atala’s teaching does not show use of human cells, and that Atala’s disclosure is not suitable for humans, pointing to Lanza, 2008 (Reply Brief, page 9).  The Examiner is not convinced of error.  These arguments have been previously addressed before (Final Office Action 9/16/2020; page 10), and are reiterated herein:
Atala discloses the cells that can be passaged in vitro can be of human -including fetal and adult- origin, and can be differentiated in vitro to differentiate into kidney-like cells which exhibit at least one physiological function of a kidney (paragraphs [0041], [0043], [0074], [0082], [0085]-[0087]). Further, while Lanza discloses "Because the loned cells were derived from early-stage fetuses, this approach is not an example of therapeutic cloning and would not be undertaken in humans" does not undermine the rejection of record, when considering the teachings of Atala.
Atala states:
Our results suggest that cloned cells and tissues with allogeneic mtDNa can be grafted back into the nuclear donor organism without destruction by the immune system, although further studies 

Thus, when read in context, Atala is discussing the need to generate early stage bovine embryos because bovine ES cells capable of differentiation into specified tissue hadn't been identified as of the time of the publication. However, in the very next line, Atala discloses that human ES cells can be differentiated into specified tissue. Atala suggests human ES cells be differentiated in vitro to differentiate into kidney-like cells which exhibit at least one physiological function of a kidney (paragraphs [0041], [0043], [0074], [0082], [0085]-[0087]). Thus, the skilled artisan would understand that the development of kidney-like EPO secreting cells from human ES cells can occur without the generation of early stage embryos, as understood by Atala. The instant claims are to the composition, not to the method of using the composition or the method of making the composition. The claims are to a product-by-process composition, wherein, as explained above, the patentability of the claims is determined by the structure of the claims, not the method of making them.
At page 9 of the Reply Brief - which is in reply to the Examiner’s arguments previously presented- Appellant argues, 
The Examiner's leap cannot be followed. There is no explanation of how the methods of Atala developed with bovine embryos could be translated to human cells based on this general statement of embryonic stem cells being able to differentiate into cells of all three germ lines. Clearly, there is no suggestion or reasonable expectation of success that the same cultures made with the bovine embryonic cells could be easily obtained from human ES cells by the skilled artisan. The Examiner's argument on page 10 of the Office Action that the claim is a product-by-process also does not fill this large gap between the teachings of Atala and the recitations of the claimed invention. Emphasis in the original.

The Examiner notes that the “leap” was taken directed from the teachings of Atala, who discloses the process can be performed.  Appellant’s arguments that it cannot “easily” be done is not 

35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,730,498 to “Goodwin” of record, in view of US Patent Application Publication No. 2008/0112939 to “Colter,” with a priority date of 10/12/2006, of record, further in view of Rodemann et al, Fibroblasts of Kidney In Culture I. Characterization and Identification of Cell-specific Markers. American Journal of Physiology – Renal Physiology, 1991. 261(2): F283-F291, “Rodemann” of record, as evidenced by Eckardt et al. EPO-producing cells during Hypoxic Hypoxia. Kidney International. 1993: 815-823, “Eckardt” of record, and US Patent Application Publication No. 2001/0014475 to Frondoza, of record.
Appellant argues Goodwin does not disclose its teaching therein are for implants, and there would be no expectation of success that the cells therein would secrete EPO in the absence of sheer stress (Reply Brief, page 9).  The Examiner cannot agree.  The claims are to the composition, not the method of using, and there is no claimed amount of time for which the claimed cells must continue to secrete EPO.  Thus, the cells of Goodwin attached to a matrix would secrete EPO at the time of attachment, which would be encompassed by the breadth of the instant claims.  Regarding suggestions of implants, Goodwin discloses, “Rotating wall vessel technology is being used in clinical medical practice recently by facilitating islet implantation…Pancreatic islets are prepared in rotating wall vessels to maintain production and regulation of insulin secretion. The islets are alginate encapsulated to create a non-inflammatory immune haven, and are implanted into the peritoneal cavity of Type I diabetic patients” (col 1, lines 60-67).  Thus, a skilled artisan would have understood that Goodwin’s disclosure was applicable for implants.
Appellant argues that because Goodwin is not disclosed as being useful for administrating cells to a subject, one would not be motivated to combine Goodwin with the Colter (Reply Brief, page 10). 
Appellant argues that the recitation of column 19 of Goodwin does not disclose suggesting generating implants with the cells at column 19 (Reply Brief, page 10). The Examiner cannot agree.  As noted in the rejection – and iterated above- the suggestion for the generation of an implant comes from the consideration of Goodwin as a whole, when considered with columns 1 and 19, as iterated in the rejection.
Appellant argues that the Rodemann reference is old, fibroblasts lay down collagen, and that newer prior art is of the general consensus that kidney cells cannot survive subculture (Reply Brief, page 10).  These arguments have already been presented, and addressed in the Final Office Action of 9/16/20 at pages 17-18:
The Examiner cannot agree. Rodemann was cited to show renal cortical interstitial fibroblasts can be passaged in vitro up to 9 times in vitro before becoming post-mitotic cells. Goodwin cultures renal cortical tissue without any additional purification ("As renal fibroblasts are the source of erythropoietin secreted into the circulation, renal fibroblasts were cultured. Freshly dissected rat renal cortex was minced and collagenase/trypsin digested prior to the removal of debris on a single discontinuous 5% albumin gradient" (Example 13). Thus, Goodwin cultures all cortical fibroblasts --which would include interstitial fibroblasts. Rodemann shows renal cortical tissue includes interstitial fibroblasts, and is capable of serial passaging (F284). Thus both Goodwin and Rodemann subculture fibroblasts from the renal cortex. It is not clear how they could not comprise the same fibroblasts. Appellant has provided no additional evidence to show that the fibroblasts of Goodwin cannot be passaged according to Rodemann.
It appears Appellant is arguing the predictability of a kidney cell population comprising renal interstitial peritubular fibroblasts expressing EPO cultured from a minced population of kidney cells taken from the cortical region of a mammalian kidney, with up to 9 passages, by arguing the age of the references, an alleged failure of the prior art to reduce to practice generating primary kidney cells passaged in vitro which produce EPO, and Appellant's arguments that the passage of 2 to 9 times promotes the survival of kidney cells and allows them to generate clinically relevant quantities for producing renal cell lines in culture which produce EPO.
However, the instant claims are to the composition, not to the method of using the composition or the method of making the composition. The claims are to a product-by-process composition, wherein, as explained above, the patentability of the claims is determined by the structure of the claims, not the method of making them.
Appellant also argues that the cultures of Goodwin and Rodemann allow the fibroblasts to “take over” and one would not implant fibroblasts as a cell therapy (Reply Brief, page 11).  These arguments have already been addressed.  Further, the claimed invention does not exclude renal fibroblasts from the mixed renal cell population.  Appellant also argues there is no need to show evidence as to why fibroblasts cannot be passaged according to Rodemann, because there is no motivation to combine.  The Examiner disagrees.  The motivation to combine Rodemann with Goodwin is recited in the rejection of record, “A skilled artisan would have been motivated to passage the primary cells of Goodwin up to 9 times in vitro, because Rodemann discloses cortical kidney fibroblasts can be passaged up to 9 times in vitro before they become post-mitotic cells.”  
At page 11 of the Reply Brief, Appellant argues that none of the remainder of the references (Colter, Eckardt and Frondoza) cure the deficiencies of Goodwin, and thus there would be no expectation of success in practicing the claimed invention.  The Examiner cannot agree.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking 
At page 12 of the Reply Brief, Appellant argues the alleged unpredictability of the ability of kidney cells, generally, to survive subculture, pointing to Maxwell, 1997 of record, and Sikka, 1996 of record in order to reach the desired cell concentration claimed.  However, the subculture passaged claim language is product-by-process, and the references of Goodwin show that the functional limitations of the claims can be met without the subculture step, as explained in the rejection of record. Appellant has provided no arguments to show how the structure of the claimed cells produced by the product-by-process steps is structurally different than the cells identified by Goodwin.  Further, as explained above, the scope of the pending claims does not exclude pooling different populations of cells.
With regard to dependent claim 50, which requires wherein the population of cells product EPO in vivo, Appellant alleges that the rejection is in error.  The rejection states, the claim is obvious for the reasons stated above: Goodwin discloses rotating wall technology is already used to prepare implants (column 1, line 60 - column 2, line 2); Colter discloses compositions of isolated or purified differentiated kidney cells that can be administered to a mammalian subject, wherein the composition comprises a biodegradable matrix in a pharmaceutical carrier, and administered in amounts of cells effective to treat a disease or disorder in vivo (paragraphs [0024], [0069], [0090], [0114]); Frondoza discloses biocompatible implants for in vivo use comprising donor cells and microcarriers aggregates can be produced within rotating bioreactor vessels (abstract; paragraph [0078]).  Thus, the claimed subject matter, wherein the cells produce EPO in vivo is obvious from the cited art.
The claim is to a functional property of the cells in an unclaimed method (the instant claims are to a composition) and provides no additional structural limitations to the composition of the 

35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,730,498 to “Goodwin” of record, in view of US Patent Application Publication No. 2008/0112939 to “Colter,” with a priority date of 10/12/2006, of record, further in view of Rodemann et al, Fibroblasts of Kidney In Culture I. Characterization and Identification of Cell-specific Markers. American Journal of Physiology – Renal Physiology, 1991. 261(2): F283-F291, “Rodemann” of record, as evidenced by Eckardt et al. EPO-producing cells during Hypoxic Hypoxia. Kidney International. 1993: 815-823, “Eckardt” of record, and US Patent Application Publication No. 2001/0014475 to Frondoza, of record, and further in view of Kreft et al.  Polarized Expression of Tamm-Horsfall Protein by Renal Tubular Epithelial Cells Activates Human Granulocytes.  Infection and Immunity, 2002: 70(5): 2650-2656, “Kreft” of record.  
At page 13 of the Reply Brief, Appellant argues that Kreft does not cure the deficiencies of Goodwin, Rodemann, Colter, Eckardt and Frondoza over the independent claims, and thus there would be no expectation of success in practicing the claimed invention.  The Examiner cannot agree.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

103(a) as being unpatentable over US Patent No. 6,730,498 to “Goodwin” of record, in view of US Patent Application Publication No. 2008/0112939 to “Colter,” with a priority date of 10/12/2006, of record, further in view of Rodemann et al, Fibroblasts of Kidney In Culture I. Characterization and Identification of Cell-specific Markers. American Journal of Physiology – Renal Physiology, 1991. 261(2): F283-F291, “Rodemann” of record, Ogle et al. The In Vitro Production of Erythropoietin And Thrombopoietin. Scandinavian Journal of Haematology, 1978. 21:188-196, and US Patent Application Publication No. 2001/0014475 to Frondoza, of record.  
At pages 13-15, Appellant argues that the previous arguments over Goodwin, Colter, Eckardt and Frondoza presented above are relevant and reiterated for this rejection.  The Examiner is not convinced of error, for the same reasons as stated above.
With regard to Ogle specifically, Appellant argues that Ogle is directed to cell lines, not primary cells, and therefore does not cure the deficiencies of the additionally cited references. The Examiner is not convinced of error.  Ogle was cited to show adult primary renal cortical cell lines produce EPO (“ESF” therein) following passaging under normoxic conditions in vitro (37oC with 5% CO2 in air), wherein the cells have not been transfected with an exogenous DNA encoding a polypeptide, nor stimulated with an exogenous gene or exogenous chemical (page 189, Adult bovine kidney cells (BoK lines); Table 3).  Establishment of renal cortical cell lines suggests the cells are capable of passaging at least 2 times.
A skilled artisan would have utilized adult kidneys as the source of cortical tissue for the cells of Goodwin, as Ogle discloses adult and fetal kidney cortical cells naturally produce EPO under normoxic conditions in vitro.  Thus, adult kidneys represent on predictable solution to the art-recognized problem of EPO production from primary kidney tissue culture (See MPEP 2143 (I)(E).  Appellant does not provide any argument why normoxic conditions of Ogle are not relevant to the rejection of record for the reasons stated therein.
Appellant also reiterates the arguments pertaining to the alleged art recognized unpredictability of passaging kidney cells previously argued above.  The Examiner is not convinced of error, for the same reasons as stated above.
With regard to dependent claim 49, which requires wherein the population of cells product EPO in vivo, Appellant alleges that the rejection is in error.  The rejection states, Goodwin discloses rotating 
The claim is to a functional property of the cells in an unclaimed method (the instant claims are to a composition) and provides no additional structural limitations to the composition of the independent claim.  The rejection identifies how the structure of the independent claim is met, and therefore, the dependent claim is also rendered obvious

35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,730,498 to “Goodwin” of record, in view of US Patent Application Publication No. 2008/0112939 to “Colter,” with a priority date of 10/12/2006, of record, further in view of Rodemann et al, Fibroblasts of Kidney In Culture I. Characterization and Identification of Cell-specific Markers. American Journal of Physiology – Renal Physiology, 1991. 261(2): F283-F291, “Rodemann” of record, Ogle et al. The In Vitro Production of Erythropoietin And Thrombopoietin. Scandinavian Journal of Haematology, 1978. 21:188-196, and US Patent Application Publication No. 2001/0014475 to Frondoza, of record. and further in view of Kreft et al.  Polarized Expression of Tamm-Horsfall Protein by Renal Tubular Epithelial Cells Activates Human Granulocytes.  Infection and Immunity, 2002: 70(5): 2650-2656, “Kreft” of record.  
At page 16 of the Reply Brief, Appellant argues that Kreft does not cure the deficiencies of Goodwin, Rodemann, Colter, Ogle, Eckardt and Frondoza over the independent claims, and thus there 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KIMBERLY A ARON/Examiner, Art Unit 1633                                                                                                                                                                                                        

Conferees:
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
/MINDY G BROWN/Supervisory Patent Examiner, Art Unit 1636                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.